DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              RICKY PIERCE,
                                 Appellant,

                                    v.

         WANDA SIMPSON, as Personal Representative of the
             ESTATE OF VERNELIA LAMB BROWN,
                          Appellee.

                               No. 4D18-153

                           [August 15, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Marina Garcia-Wood, Judge; L.T. Case No.
CACE16007270(18).

  Ricky Pierce, Fort Lauderdale, pro se.

  Jerome R. Schechter of Jerome R. Schechter, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.